*495MEMORANDUM **
Jaco Hendrik Oosthuizen, a native and citizen of South Africa, appeals pro se the district court’s denial of his 28 U.S.C. § 2241 habeas petition. We have jurisdiction under 28 U.S.C. § 2253, we review de novo, see Tripati v. Henman, 843 F.2d 1160, 1162 (9th Cir.1988) and we affirm.
In his habeas corpus petition, Oosthuizen asserts numerous constitutional challenges to his removal proceedings. However, the district court correctly held that none of Oosthuizen’s challenges state a basis for habeas corpus relief. For this reason, Oosthuizen’s petition must fail. See 28 U.S.C. § 2241; James v. Borg, 24 F.3d 20, 26 (9th Cir.1994) (“Conclusory allegations which are not supported by a statement of specific facts do not warrant habeas relief.”)
Additionally, the district court properly concluded that, to the extent Oosthuizen is challenging the Immigration Judge’s removal order, habeas review is not the proper procedure. See Taniguchi v. Schultz, 303 F.3d 950, 955 (9th Cir.2002) (noting that statutory remedies must be pursued before filing an appeal in federal court); see also 8 U.S.C. § 1252(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.